Exhibit 10.1

NINTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

THIS NINTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of September
18, 2007 (this “Amendment”), is by and among Edwards Lifesciences Financing LLC,
a Delaware limited liability company (“Seller”), Edwards Lifesciences LLC, a
Delaware limited liability company (“Servicer”), Variable Funding Capital
Company LLC, a Delaware limited liability company (“VFCC”) as assignee of Blue
Ridge Asset Funding Corporation, the liquidity banks from time to time party to
the Liquidity Agreement (the “Liquidity Banks;” together with VFCC, the
“Purchasers”) and Wachovia Bank, National Association, as agent for the
Purchasers (the “Agent”), and pertains to the Receivables Purchase Agreement
dated as of December 21, 2000 amongst the parties hereto (as heretofore and
hereby amended, the “Purchase Agreement”).  Unless otherwise defined in this
Amendment capitalized terms used herein shall have the meanings assigned to such
terms in the Purchase Agreement.

PRELIMINARY STATEMENTS

WHEREAS, the Seller wishes to make certain amendments to the Purchase Agreement;
and

WHEREAS, the Agent and the Purchasers are willing to agree to such amendments.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

1.            Amendments.  The Purchase Agreement is hereby amended as follows:


(A)           THE DEFINITION OF “LIQUIDITY TERMINATION DATE” SET FORTH IN
EXHIBIT I TO THE PURCHASE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:

“Liquidity Termination Date” means the earlier to occur of (a) September 16,
2008, and (b) the date on which a Downgrading Event with respect to a Liquidity
Bank shall have occurred and been continuing for not less than 45 days, and
either (i) the Downgraded Liquidity Bank shall not have been replaced by an
Eligible Assignee pursuant to the Liquidity Agreement or (ii) the Liquidity
Commitment of such Downgraded Liquidity Bank shall not have been funded or
collateralized in such a manner that will avoid a reduction in or withdrawal of
the credit rating applied to the Commercial Paper to which such Liquidity
Agreement applies by any of the rating agencies then rating such Commercial
Paper.


(B)           THE DEFINITION OF “REQUIRED RESERVE FACTOR FLOOR” SET FORTH IN
EXHIBIT I TO THE PURCHASE AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS
ENTIRETY TO READ AS FOLLOWS:

1


--------------------------------------------------------------------------------


“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 10.0% plus (b) the product of the Adjusted
Dilution Ratio and Dilution Horizon Ratio, in each case, as of the immediately
preceding Cut-Off Date.

2.            Representations and Warranties.  In order to induce VFCC and the
Agent, on behalf of the other Purchasers, to enter into this Amendment, each of
the Seller Parties hereby represents and warrants to VFCC and the Agent, on
behalf of the other Purchasers, as follows:

(a) The execution and delivery by such party of this Amendment, and the
performance of its obligations under the Purchase Agreement as amended hereby,
are within such party’s organizational powers and authority and have been duly
authorized by all necessary organizational action on its part;

(b) This Amendment has been duly executed and delivered by such party, and the
Purchase Agreement, as amended hereby, constitutes such party’s legal, valid and
binding obligation, enforceable against such party in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law), and

(c) As of the date hereof, no event has occurred and is continuing that will
constitute an Amortization Event or an Unmatured Amortization Event.

3.            Conditions Precedent.  This Amendment shall become effective as of
the date first above written upon:


(A)           EXECUTION AND DELIVERY TO THE AGENT OF A COUNTERPART HEREOF BY
EACH OF THE PARTIES HERETO, AND


(B)           EXECUTION AND DELIVERY TO THE AGENT OF A COUNTERPART OF A SEVENTH
AMENDED AND RESTATED FEE LETTER BY EACH OF THE PARTIES THERETO, AND PAYMENT TO
THE AGENT OF ANY FEES DUE AND OWING ON THE DATE HEREOF.

4.            Miscellaneous.


(A)           CHOICE OF LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.


(B)           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES HERETO IN SEPARATE COUNTERPARTS, EACH OF
WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.

2


--------------------------------------------------------------------------------



(C)           RATIFICATION OF PURCHASE AGREEMENT.  EXCEPT AS EXPRESSLY AMENDED
HEREBY, THE PURCHASE AGREEMENT REMAINS UNALTERED AND IN FULL FORCE AND EFFECT
AND IS HEREBY RATIFIED AND CONFIRMED.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

EDWARDS LIFESCIENCES FINANCING LLC

 

 

 

 

 

By:

/s/

Thomas M. Abate

 

Name:

Thomas M. Abate

 

Title:

Corporate Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

EDWARDS LIFESCIENCES LLC

 

 

 

 

 

By:

/s/

Thomas M. Abate

 

Name:

Thomas M. Abate

 

Title:

Corporate Vice President, Chief Financial Officer and Treasurer

 

3


--------------------------------------------------------------------------------


 

VARIABLE FUNDING CAPITAL COMPANY
LLC

 

 

 

BY: WACHOVIA CAPITAL MARKETS, LLC, ITS
ATTORNEY IN FACT

 

 

 

By:

/s/

Douglas R. Wilson, Sr.

 

Name:

Douglas R. Wilson, Sr.

 

Title:

Director

 

WACHOVIA BANK, NATIONAL
ASSOCIATION, AS A LIQUIDITY BANK AND AS
AGENT

 

 

 

 

 

By:

/s/

Elizabeth R. Wagner

 

Name:

Elizabeth R. Wagner

 

Title:

Managing Director

 

 

4


--------------------------------------------------------------------------------